Title: From Thomas Jefferson to Thomas Cooper, 16 September 1821
From: Jefferson, Thomas
To: Cooper, Thomas


Dear Sir
Monticello
Sep. 16. 21.
The shortness of the term left to my grandson Francis Eppes for the pursuit of Academical studies, calls for extreme parsimony in the employment of the portion of it which still remains to him. and I am rendered more anxious for the economy of this remnant by information recieved from him, of which I was not before apprised. he tells me there is a distinction in the College of Columbia between what are called regular & irregular students: that the former are held to a systematic course of studies, embracing all the branches of science taught in that college; and that they recieve a Diploma as the crown of their attainments: while the latter are at liberty to devote their time to those sciences only which will be useful in the particular line of life they expect to pursue; but recieve no Diploma. unaware of this distinction, he has hitherto been arrayed in the rank of regular students, which has economised his time less rigorously than it’s scantiness required. the sciences useful for him may be divided into those which require the aid of an academical apparatus & instruction, and those which he may acquire himself by a judicious course of reading after quitting college. the former comprise Mathematics, astronomy, Natl Philosophy, and the several branches of chemistry; to which I should add Botany & Anatomy if taught at Columbia. the self-acquirable are Zoology, geography, history, politics, Law natural & municipal, ethics, ideology, belles lettres generally & Rhetoric particularly. in the exercises of this last, I know the value of the judicious criticisms of a qualified judge of style and composition. but, time being wanting, this is one of the desirable things for which he must trust to himself hereafter. the ensuing year therefore we would wish him to employ exclusively on Algebra and fluxions, the geometry of strait lines and of the Cone, astronomy, physics, & chemistry: and should these be too much for the year, as I fear they may, fluxions & the Conic sections may be omitted, as least likely to be called for in the probable pursuits of his life. this relinquishes the honorary distinction of a Diploma, a good enough thing to excite the ambition of youth to study, but, in modern estimation, no longer worth taking, by it’s initials even, to one’s name; and certainly not worth the sacrifice of a single useful science. he tells me that Cavello’s Natural philosophy is that used at College. I advise him therefore, in his leisure hours, to carry on the same subjects in Haiij’s Physique elementaire, an abler and more recent work than Cavallo’s. I expect in autumn a copy of Haiij, of Biot’s astronomy, & Dumeril’s natural history, which I wrote for to Paris for him, knowing he could not get them in America. in the mean time I observe there is a copy of Haiij in your college library.When he enters on the study of the law (which I believe is his choice) as no human mind can apply itself with advantage to the same subject constantly, the sciences omitted at College may be carried on concomitantly with that of the law. Anatomy, zoology, geography, history, politics, belles lettres, rhetoric, and ethics, may each have their allotted hours. botany may amuse his rambles for exercise; and all may be attained within the period necessary for such a course of law-reading as will make a man respectable in that profession, and in the Senates of his country.On the subject of our University, F. Eppes will be able to inform you of the progress of our buildings. all of them will be compleated by the spring, except the one intended for a Library. but when the institution will be opened will depend on our legislature. after they shall liberate our annuity by a remission of the loan they made us on the hypothecation of that, we shall still require a year to get professors into place. Accept assurances of my constant esteem and respect.Th: Jefferson